[DO NOT PUBLISH]


                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                ________________________ ELEVENTH CIRCUIT
                                                                     APR 22, 2011
                                       No. 10-13128                   JOHN LEY
                                                                        CLERK
                                   Non-Argument Calendar
                                 ________________________

                             D.C. Docket No. 1:08-cr-00082-CC-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                              Plaintiff-Appellee,

                                              versus

CHRISTOPHER STOUFFLET,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                       (April 22, 2011)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

         Mary Erickson, appointed counsel for Christopher Stoufflet in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 8 L.Ed.2d 493 (1967). Stoufflet has filed a pro se motion for the

appointment of new counsel. Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, Stoufflet’s motion for the

appointment of new counsel is DENIED, and Stoufflet’s conviction and sentence

are AFFIRMED.




                                         2